DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 07/13/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Natof on 09/06/2022.

The application has been amended as follows: 

2. (Currently Amended) | An optical access apparatus, comprising:
an obturator sleeve defining a passageway, the passageway defining a longitudinal axis and configured to receive surgical instrumentation at least partially therethrough; and
a tip disposed adjacent a distal end of the obturator sleeve, the tip being rotatable about an axis of rotation parallel to the longitudinal axis between a first position where a distal end of the tip is in general alignment with the longitudinal axis and a second position where the distal end of the tip is offset from the longitudinal axis, wherein the tip includes a structure configured to selectively prevent the tip from rotating about the axis of rotation relative to the obturator sleeve.
4. (Currently Amended) The optical access apparatus according to claim 3, wherein when the tip is in the second position, surgical instrumentation is permitted to advance through the passageway to  the position that is distally beyond the tip.
11. (Currently Amended) The optical access apparatus according to claim 10, further including a control member disposed in mechanical cooperation with the tip and 
Claims 14-21 have been cancelled.

Reasons for Allowance
Claims 2-13 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose, in combination with other limitations of the claims, an optical access apparatus having a tip rotatable about an axis of rotation parallel to the longitudinal access of the obturator sleeve passageway where the tip includes a structure configured to selectively prevent the tip from rotating about the axis of rotation, as recited in claim 2.
The reasons for allowance of the claims is clear from the written record of prosecution.  Attention is specifically drawn to US 2005/0209619 (Johnson) which teaches an optical access apparatus in FIG. 17-19 having a rotatable tip (48) and a structure (“extensions” and “slots”  of P0043).  However, the axis of rotation of the tip of Johnson is not parallel to the longitudinal axis since it is perpendicular to the longitudinal axis in FIG. 11-12. Furthermore, US 7,645,289 (Bayer) teaches an optical access apparatus (FIG. 12A) where the tip is rotatable about an axis of rotation parallel to the longitudinal axis (FIG. 12A; col. 14, lns. 54-57). However, the apparatus of Bayer does not include “a structure” as recited in claim 2.
As discussed above, Johnson and Bayer do not anticipate applicant’s claimed invention.  Furthermore, there does not appear to be a reason, absent hindsight, to modify the references, alone or in combination, to teach the optical access apparatus as recited in claim 2.  Therefore, the cited references taken singly or in combination do not anticipate or make obvious applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771


/TODD J SCHERBEL/Primary Examiner, Art Unit 3771